UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAY ROGER NICHOLAS LONDON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:11-cr-00036-MSD-FBS-1)


Submitted:   April 25, 2012                   Decided:   May 3, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fernando Groene, FERNANDO GROENE, PC, Williamsburg,       Virginia,
for Appellant.     Neil H. MacBride, United States        Attorney,
Bradley D. Price, Special Assistant United States         Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ray    Roger   Nicholas       London       pled       guilty     without     a

written    plea    agreement    to    reentry      of       a    removed     alien,     in

violation of 8 U.S.C. §§ 1326(a), (b)(2), 1101(a)(43) (2006) and

18 U.S.C. § 16 (2006).         He was sentenced to fifty-seven months’

imprisonment.       On appeal his sole claim is that the district

court abused its discretion in denying his motion to withdraw

his guilty plea.      We affirm.

            “A    defendant    has   no       absolute      right       to   withdraw    a

guilty plea.”      United States v. Bowman, 348 F.3d 408, 413 (4th

Cir. 2003) (internal quotation marks omitted).                      Rather, once the

district court has accepted a guilty plea, it is within the

district    court’s    discretion      whether         to       grant    a   motion     to

withdraw it based on the defendant’s showing of a “fair and just

reason.”    Fed. R. Crim. P. 11(d)(2)(B); United States v. Battle,

499 F.3d 315, 319 (4th Cir. 2007).

            When    considering      whether      to     allow      a    defendant      to

withdraw a guilty plea, the trial court must conduct a six-

factor analysis:

     (1)   whether  the  defendant   has  offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and


                                          2
      (6) whether it will inconvenience the court and waste
      judicial resources.

United     States   v.    Moore,     931   F.2d      245,    248     (4th     Cir.   1991).

Although all of the Moore factors should be considered, the key

one   is    whether   the    Rule     11      hearing     was    properly      conducted.

Bowman, 348 F.3d at 414.              Thus, this court closely scrutinizes

the Rule 11 colloquy and attaches a strong presumption that the

plea is final and binding if the Rule 11 proceeding is adequate.

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

              Having reviewed the parties’ briefs and the materials

submitted to the court, we conclude the district court properly

weighed the Moore factors and did not abuse its discretion in

denying      London’s       motion       to       withdraw       his     guilty      plea.

Accordingly, we affirm the district court’s denial of the motion

to    withdraw      the   plea     and     affirm         London’s      conviction     and

sentence.        We dispense with oral argument because the facts and

legal      contentions    are    adequately         presented      in    the    materials

before     the    court   and    argument         would    not   aid    the    decisional

process.

                                                                                 AFFIRMED




                                              3